DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth A. Conklin on 09/28/2021.
The application has been amended as follows:
In claim 1, line 25, “of loops” was changed to - - of loops distally along a first side and a second side of the end effector - -.
In claim 11, line 20, “of loops” was changed to - - of loops distally along a first side and a second side of the end effector - -.
In claim 21, line 16, “of loops” was changed to - - of loops distally along a first side and a second side of the end effector - -.
In claim 30, line 21, “of loops” was changed to - - of loops distally along a first side and a second side of the end effector - -.

Allowable Subject Matter
Claims 1-27 and 29-32 are allowed.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an end effector for use by a surgeon to staple an anatomical structure of a patient comprising all the structural and functional limitations and further comprising anvil/jaw, cartridge/jaw having plurality of staples, a buttress with a plurality of loops with a cord threaded through the loops running distally along a first and second of the end effector to cord supports on the anvil/jaw or cartridge/jaw to attach the buttress to the cord supports and jaw. Having the cord threaded through the loops makes the buttress both easily attached (simple pass cord through loops and over/around cord supports) and released to jaw(s) to allow the buttress to separate from the cord supports/jaw(s) and the stapling device via threading the suture material or cord through the loops in the buttress material and over or around the cord supports and simply pulled through to remove; provides an effective quick/simple release mechanism of the buttress to help provide the necessary compressive healing closure of a surgical area.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731